Citation Nr: 1620288	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-31 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent from September 1, 2006 to July 13, 2009 for degenerative disc disease of the cervical spine with herniated nucleus pulposus (cervical spine disability).

2.  Entitlement to an initial disability rating higher than 20 percent for cervical spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for cervical spine disability and assigned a noncompensable rating, effective September 1, 2006, the day after separation from service.  The Veteran was notified of this decision in a letter dated June 11, 2007.  Between this date and June 5, 2008, when the Veteran submitted a document the RO interpreted as a new claim for an increased rating, the Veteran submitted multiple documents that the Board finds could be considered either a timely notice of disagreement (NOD) with the initial rating assigned or new and material evidence within the one year appeal period.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)); 38 C.F.R. § 3.156(b) (2015).  The Board thus finds that the claim before it is a claim for a higher initial rating for cervical spine disability as discussed below.  In December 2008, the RO increased the rating to 10 percent, also effective September 1, 2006, indicating that it too considered the claim on appeal to be for a higher initial rating with the appeal period beginning the September 1, 2006 effective date of the grant of service connection.  The Veteran has continued to seek a higher rating.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In January 2015, the Board remanded the appeal for further development.  For the reasons indicated below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in its prior Remand, a timely substantive appeal was not received with respect to the issues of increased ratings for cervical radiculopathy of the right and left upper extremities.  During the pendency of the appeal, the RO assigned increased ratings for cervical radiculopathy effective April 15, 2015.  The Veteran has not indicated disagreement with the increased ratings assigned.  Therefore, these issues are not currently in appellate status.

The Board also notes that an August 2009 rating decision granted service connection for right wrist disability and assigned a 10 percent rating.  The Agency of Original Jurisdiction (AOJ) received an untimely notice of disagreement with the initial rating assigned in April 2011.  However, in several subsequent statements, the Veteran has continued to assert that an increased rating is warranted.   Although the issue of an initial increased rating for right wrist disability is final, the issue of increased rating for right wrist disability has been raised by the record and is referred to the AOJ for appropriate action, to include providing the appropriate claim forms to the Veteran.  38 C.F.R. § 19.9(b) (2015).  

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  From September 1, 2006 to July 13, 2009, the symptoms of the Veteran's cervical spine disability more nearly approximated flexion between 15 and 30 degrees.
 
2.  From September 1, 2006, symptoms of the Veteran's cervical spine disability have not more nearly approximated flexion of 15 degrees or less and there has been no ankylosis or incapacitating episodes.
 
CONCLUSIONS OF LAW

1.  From September 1, 2006 to July 13, 2009, the criteria for entitlement to an initial disability evaluation of 20 percent have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2015).

2.  From September 1, 2006, the criteria for entitlement to an initial disability evaluation in excess of 20 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection of cervical spine disability.  VCAA notice regarding the service connection claim was furnished to the Veteran in March 2007, prior to the initial June 2007 rating decision.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's cervical spine disability was medically evaluated in June 2008 and April 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Lastly, the Board notes that, as the RO complied with the Board's January 2015 Remand instructions to afford the Veteran an additional VA cervical spine examination, another Remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).  For the reasons indicated below, the examination was adequate because it was based on consideration of the Veteran's prior medical history and described the cervical spine disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II.  Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and increased rating claims, the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The criteria for rating all spine disabilities (to include intervertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assignable for forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Spine conditions rated under DC 5243, for IVDS, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where IVDS is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

III.  Analysis

The Veteran contends that higher ratings are warranted for his cervical spine disability.

On June 2008 VA examination, the Veteran reported intermittent neck stiffness and progressive tightening that would progress into a severe migraine-type headache, requiring him to stop all activity until this resolved.  He complained of constant pain around the neck, rated as a 3 out of 10.  During flare-ups, his neck pain was around 8 or 9 out of 10.  Treatment included Gabapentin, 900 milligrams (mg) per day, which helped considerably with the pain but did not help with the pressure sensation.

On physical examination, his neck appeared normal.  Range of motion (ROM) testing revealed forward flexion limited to 40 degrees.  Extension was limited to 45 degrees.  Lateral flexion was limited to 35 degrees to the right and 30 degrees to the left.  Rotation was limited to 50 to 60 degrees bilaterally.  He had pain on motion at the extreme of each movement.  He was able to do repetitive movement, and after 4 or 5 movements he began noticing increased discomfort in the neck area and pain.  There was no alteration in ROM; in fact, ROM seemed to improve.  However, the repetitive movement was restricted because of discomfort.  There were no postural abnormalities; musculature of the neck and back were normal.  The examiner noted that his cervical spine disability would not impair him from doing sedentary type work.  It did not interfere with his activities of daily living.  He has had no incapacitating episodes in the past 12 months where a doctor put him to bed, but he had about 6 incapacitating episodes that he himself could not go further and had to restrict all activity and go to bed, and this is associated with increasing neck pain, stiffness, and migraine-type headaches.  The examiner diagnosed degenerative disc disease of the cervical spine.

A July 13, 2009 private examination report indicated that the Veteran complained of painful restriction of cervical spine function.  He initiated treatment with Gabapentin without improvement.  ROM testing showed flexion limited to 22 degrees, extension limited to 37 degrees, right lateral flexion limited to 12 degrees, left lateral flexion limited to 15 degrees, and rotation limited to 40 degrees bilaterally.  Pain was noted at the end of ROM.  There was normal cervical spinal curvature, however the cervical musculature was noted to be extremely hard with tenderness.  MRI showed disc protrusions at C5-C7.  The examiner diagnosed chronic cervical syndrome with significant functional restriction.

A December 2009 VA treatment record indicated that the Veteran had neck pain on right and left, increased by head movement, relieved by immobilizing the head, neck muscle tightness on both sides, neck stiffness occasionally, and muscle spasms in the neck occasionally.  His pain is controlled by rest, distraction, and positive thinking.  On physical examination, the neck appeared normal.  There was tenderness of the neck.  Neck pain was not elicited by motion.

On April 2015 VA examination, the Veteran reported that his neck was "not good."  His symptoms required Gabapentin daily.  He missed work at least monthly due to flare-ups, and has associated migraine headaches.  His flare-ups cause nausea, regurgitation, and require him to stay in bed.  Due to his cervical spine condition, he had difficulty backing up and "can't do anything."  ROM testing showed forward flexion limited to 45 degrees, extension limited to 20 degrees, lateral flexion limited to 30 degrees bilaterally, and lateral rotation limited to 45 degrees bilaterally.  Pain caused functional loss in right and left lateral flexion.  He was able to perform at least 3 repetitions without additional loss of function or ROM.  His limitation of motion caused difficulty backing  up and working overhead.  There was objective evidence of moderate localized tenderness in the mid-spine which did not result in abnormal gait or spinal contour.  There was no muscle spasm, guarding, or ankylosis of the cervical spine.  The Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

Based on the foregoing, the Board finds that an initial 20 percent rating is warranted from September 1, 2006 to July 13, 2009.  Range of motion varied from flexion between 22 and 40 degrees.  However, the Veteran indicated on the first VA examination during the appeal period, in June 2008 that he experienced flare-ups that increased pain from 3 out of 10 to 8 or 9 out of 10.  Such an increase in pain and concomitant impairment reflects that range of motion would more nearly approximate the flexion between 15 and 30 degrees required for a 20 percent rating.  Moreover, there is no indication that the symptoms of the Veteran's cervical spine disability suddenly got worse at the time of the July 13, 2009 examination.  Consequently, a uniform initial rating of 20 percent is warranted for the Veteran's cervical spine disability. 

An initial rating higher than 20 percent is not, however, warranted for any period of time since the September 1, 2006 effective date of the grant of service connection for cervical spine disability.  Flexion was between 22 and 40 degrees and there was no indication that flare-ups resulted in additional limitation of motion more nearly approximating the 15 degrees of flexion or less required for the next higher, 30 percent rating.  Moreover, there was no indication of ankylosis and the April 2015 VA examiner specifically noted no ankylosis of the cervical spine.  With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, there is no evidence reflecting that the Veteran has been prescribed bedrest by a physician for his cervical spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned at any time for the period of appeal under the Formula for Rating IVDS Based on Incapacitating Episodes.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria. The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease and the Notes provide for consideration of both orthopedic and neurologic symptoms.  This broad language in the criteria thus contemplates all of the symptoms experienced by the Veteran, even to the extent they are not specifically noted in the general rating formula or formula for rating IVDS based on incapacitating episodes or specifically listed in the former criteria.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Board notes that, although the Veteran has asserted that he has missed work at least monthly for exacerbations of his cervical spine disability, he is currently employed.  The Veteran has not alleged, and the evidence does not suggest, an inability to secure (obtain) or follow (maintain) substantially gainful employment due to the cervical spine disability; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.

For the foregoing reasons, an initial rating of 20 percent is warranted from September 1, 2006 to July 13, 2009 and the preponderance of the evidence is against any higher initial rating.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

An initial rating of 20 percent from September 1, 2006 to July 13, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.

A initial rating in excess of 20 percent for cervical spine disability is denied. 



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


